DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
Claims 1-8, 10-13 are pending. The amendments to the claims have adopted the previously discussed limitations. The rejections to the Claim(s) 1- under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freimuth (US 4108221) or in further view of Slurink (WO 2016/105191); Claim 10 under 35 U.S.C. 103 as being unpatentable over Freimuth and/or Slurink as applied to claims 7 and 9 above, and further in view of Matejek (US 3830265); are overcome and accordingly withdrawn.

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious  in claim 1 the following: “the pump follower being fixed on a first side of an auxiliary drive plate, the auxiliary drive plate including an auxiliary drive plate follower fixed on a second side of the auxiliary drive plate, the second side of the auxiliary drive plate being opposite the first side; and a variable amplitude cam system engaged with the auxiliary drive plate and configured to translate the general drawing action to an adjusted drawing action and to translate the general pumping action to an adjusted pumping in combination with the other limitations set forth in the independent claim; where it is noted that Freimuth lacks the above claimed arrangement and to require Freimuth to operate with the above claimed arrangement would not be obvious to one of ordinary skill in the art especially without improper hindsight construction of the same;  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 7 the following: “the adjuster block arrangement including an adjuster block and an adjuster follower secured to the adjuster block, the pivotable track defining a slot path therein, the adjuster block follower configured to shift along the slot path in response to a rotation of an adjuster bolt, a cam follower being secured to the adjuster block on a side opposite the adjuster block follower; and the adjuster bolt  configured to mate with the adjuster block arrangement via a thread engagement, the adjuster bolt being rotatable to effectuate an incremental shift of the adjuster block arrangement along the adjuster bolt so as to adjust an amount of pre-vapor formulation for pumping to the cartridges” in combination with the other limitations set forth in the independent claim; where it is noted that Freimuth lacks the above claimed arrangement and to require Freimuth to operate with the above claimed arrangement would not be obvious to one of ordinary skill in the art especially without improper hindsight construction of the same
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 13 the following: “modifying the pump stroke length including modifying a path of a cam follower secured on a first side of an adjuster block with a path of an adjuster block follower in the pivotable track, the adjuster block follower being secured on a second side of the adjuster block opposite the first side” in combination with the other limitations set forth in the independent claim; where it is noted that Freimuth lacks the above claimed arrangement and to require Freimuth to operate with the above claimed arrangement would not be obvious to one of ordinary skill in the art especially without improper hindsight construction of the same; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753